Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/06/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 04/06/2021. Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ooba et al., US 20210009193 A1, herein referred to as Ooba.

	Regarding claim 1,
		Ooba discloses the following:
A pair of wheel steering devices that respectively steer right and left wheels independently of each other (Paragraph 0094)
Each wheel can be independently steered
A control configured to control the pair of wheel steering devices, wherein the controller is configured to change, based on the running speed of the vehicle, a steering amount ratio that is a ratio between a steering amount of the right wheel and a steering amount of the left wheel (Paragraph 0125)
Difference in turning angles between left and right wheels may be changed based on a driving speed
A controller configured to limit, based on a degree of change in the running speed of the vehicle, a change speed of the steering amount ratio at which the controller changes the steering amount ratio (Paragraphs 0097-0099 and Fig. 10)
The turn-increase amount of the steering angles is limited by the velocity of the vehicle
The amount may be varied to prevent unsteadiness

Regarding claim 2,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The controller is configured to determine the steering amount of one of the right and left wheels based on a steering request and determine the steering amount of the other of the right and left wheels based on i) the determined steering amount of the one of the right and left wheels and ii) the steering amount ratio set based on the running speed of the vehicle (Paragraphs 0097 and 0118-0119)
Target tire angle information is sent to left and right controllers
The left and right tire angles are compared
The amount the tire angles can turn is limited by the vehicle speed
Limit the change speed of the steering amount ratio so as to limit a change in the steering amount of the other of the right and left wheels with respect to the steering amount of the one of the right and left wheels based on the degree of change in the running speed of the vehicle (Paragraphs 0097-0101 and 0115-0116)
The turn-increase amount of the steering angles is limited by the velocity of the vehicle
The turn increase amount can be gradually decreased if the vehicle speed increases
The steering angle coefficients may be varied so that the outer wheel has a greater turning angle
The target steering angles for the left and right wheel are limited by the vehicle acceleration

Regarding claim 3,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The controller is configured to limit the change speed of the steering amount ratio based on longitudinal acceleration of the vehicle that indicates the degree of change in the running speed of the vehicle (Paragraphs 0097-0099 and 0115-0116)
The turn increase amount can be gradually decreased if the vehicle speed increases
The target steering angles for the left and right wheel are limited by the vehicle acceleration

Regarding claim 4,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The controller is configured to limit the change speed of the steering amount ratio based on a braking/driving force applied to the vehicle, the braking/driving force indicating the degree of change in the running speed of the vehicle (Paragraphs 0093, 0097-0099, and 0115-0116)
The turn increase amount can be gradually decreased if the vehicle speed increases
The target steering angles for the left and right wheel are limited by the vehicle acceleration and braking, both of which are based on driving/braking forces

Regarding claim 5,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The controller is configured to limit the change speed of the steering amount ratio to a higher extent when the degree of change in the running speed of the vehicle is high than when the degree of change in the running speed of the vehicle is low (Paragraphs 0093, 0097-0101, and 0115-0116)
The turn increase amount can be gradually decreased if the vehicle speed increases
The steering angle coefficients may be varied so that the outer wheel has a greater turning angle
The steering angle coefficients are based on the target steering angle, which is based on the acceleration of the vehicle

Regarding claim 6,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The controller fixes the steering amount ratio when the degree of change in the running speed of the vehicle exceeds a set first degree and allows the steering amount ratio to be changed at a speed not higher than a set change speed subsequently when the degree of change in the running speed of the vehicle becomes lower than or equal to a second degree that is set so as to be lower than the first degree (Fig. 10)
The turn increase amount is fixed at a specific value for any velocities above a given value
The turn increase amount is fixed at another specific value for any velocities below a given value

Regarding claim 7,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The steering amount ratio is set such that a difference between the steering amount of the right wheel and the steering amount of the left wheel decreases with an increase in the running speed of the vehicle (Paragraph 0033)
The difference in turning angles of the left and right wheels can be reduced to zero when in a high speed turning scenario

Regarding claim 8,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The steering amount ratio is a ratio according to an Ackermann ratio (Paragraph 0033)
The steering amount ratio may be based on Ackermann geometry
The Ackermann geometry dictates how the left and right steering angles compare to each other

Regarding claim 9,
	Ooba discloses all the limitations of claim 1. Ooba further discloses the following:
The steering amount ratio is determined such that the steering amount of a turning outer wheel that is one of the right and left wheels located closer to a center of turning of the vehicle is not larger than the steering amount of a turning inner wheel that is one of the right and left wheels located more distant from the center of turning of the vehicle (Paragraphs 0026 and 0033, Fig. 11)
The Ackermann ratio can be used such that the steering amount of an outer wheel is greater than an inner wheel
Since the center of turning is closer to the inner wheel, the steering angle amount has to be limited to be less than the outer wheel (which is further from the center of turning) otherwise the inner wheel will interact with the wheel housing


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11273864 B2, by Matsuo et al., is relevant to the current application because it discloses a system for steering control using independent controls for left and right wheels.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664